966 A.2d 237 (2009)
290 Conn. 918
STATE OF CONNECTICUT
v.
JASON SHOIA AKANDE.
SC 18325.
Supreme Court of Connecticut.
Decided March 5, 2009.
Katherine C. Essington, special public defender, in support of the petition.
The defendant's petition for certification for appeal from the Appellate Court, 111 Conn.App. 596, 960 A.2d 1045 (2009), is granted, limited to the following issue:
"Did the Appellate Court properly determine that the defendant waived his claim that the jury instructions were constitutionally deficient?"
The Supreme Court docket number is SC 18325.
VERTEFEUILLE and McLACHLAN, Js., did not participate in the consideration of or decision on this petition.